Title: Wednesday September 24th.
From: Adams, John Quincy
To: 


       Lincoln went yesterday for Hingham; I went with Mr. and Mrs. Shaw to Andover. There was a large company at Mr. Symmes’s; and after dinner we had a lecture, the Sermon was intolerably long. Singing remarkably good. We got back to Haverhill just after Sun-set. My Brother Charles with Daniel Russell arrived here this evening. Charles obtained leave to come and see me. Mr. Thaxter and his Lady pass’d part of the evening here.
      